DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit operatively connected to the acoustic sensor; and at least one neural network operatively connected to the control unit, which is suitably trained in order to correlate the 10characteristics of an audio signal with types of road surfaces…..” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(1) Claim 1 recites the limitation "the characteristics" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 1 recites the limitation "the type" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
(3) Claim 1 recites the limitation "the exterior" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (US 5586028) (hereinafter Sekine) (Sekine was disclosed in the IDS filed 03/12/2020).

    PNG
    media_image1.png
    397
    553
    media_image1.png
    Greyscale

	Regarding claim 1:
As shown in figures 1-44, Sekine discloses a system for monitoring an acoustic scene outside a vehicle; said system comprising: 
a vehicle with wheels (see the vehicle in figure 9 above.  Also see figures 1, 6, 13 and 16), a trunk and a passenger compartment that is distinct and separate from the trunk (figure 9 shows the vehicle having a trunk and a passenger compartment that is distinct and separate from the trunk.  Also see figures 1, 6, 13 and 16); 5
an acoustic sensor disposed in said trunk (see a travel noise-collecting microphone 21 and disturbance-collecting microphone 23 in in figure 13, column 14, lines 14-25); 
a control unit (26 in figure 12) operatively connected to the acoustic sensor (23 in figure 12) (column 14, lines 8-10); and 
at least one neural network (64 in figure 19) operatively connected to the control unit, which is suitably trained in order to correlate the 10characteristics of an audio signal with types of road surfaces (column 13, lines 44-54, column 14, lines 12-14); 
wherein said control unit (26 in figure 12) is configured in such a way to receive an audio signal detected by said acoustic sensor while the vehicle is traveling, extract the characteristics of said audio signal and provide said characteristics of said audio signal to the neural network in 15order to identify the type of road surface covered by the vehicle wheels (column 13, lines 57-67, column 14, lines 1-27); 
characterized in that said trunk comprises a bottom made of metallic material (figures 1, 6, 9, 13 and 16 shows that the bottom of the trunk which attached to the wheel housing which is made of steel (metallic material).  See column 11, lines 1-25) that separates the trunk from the exterior and a partition wall disposed in the trunk, in such a way to define a lower compartment (figure 13 shows the trunk comprises a bottom made of metallic material separates the trunk from the exterior and a partition wall disposed in the trunk, in such a way to define a lower compartment);  20
wherein said acoustic sensor is disposed in said lower compartment of the trunk (figure 13 shows a travel noise-collecting microphone 21 is disposed in said lower compartment of the trunk).  

Regarding claim 2:
Sekine further discloses wherein said acoustic sensor is disposed on said bottom made of metallic material of the trunk (figure 13 shows a travel noise-collecting microphone 21 is disposed on said bottom made of metallic material of the trunk).  

Regarding claim 3:
Sekine further discloses wherein said neural network (64 in figure 19) comprises a Convolutional Neural Network (CNN) that is trained to identify the road 5surface conditions based on the signal (column 14, lines 11-13).  


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Leenayongwut et al. (US 20200241552) (hereinafter Leenayongwut).

Regarding claim 4:
Sekine further discloses wherein said characteristics of the audio signal extracted by the control unit are Auditory Spectral Features (see figures 20-26).
Sekine discloses all of the subject matter as described above except for specifically teaching obtained from the Mel spectrograms of the audio signal.
However, Leenayongwut in the same field of endeavor teaches obtained from the Mel spectrograms of the audio signal (par 0134).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use Mel spectrograms as taught by Leenayongwut to modify the audio system and method of Sekine in order to process the audio signal (par 0134) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631